Citation Nr: 0600888	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  04-26 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain, including the question of whether service 
connection may be granted for the disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension with a history of nosebleeds,  including the 
question of whether service connection may be granted for the 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left leg injury with scar, including the 
question of whether service connection may be granted for the 
disability.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
October 1958.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a June 2003 rating decision by the 
Winston-Salem Regional Office ("RO") of the Department of 
Veterans Affairs ("VA") that denied the veteran's claims to 
reopen his claims for service connection for a back 
disability, left leg injury with scar and hypertension with 
history of nosebleeds on the basis of new and material 
evidence.

This case was last before the Board in July 2005 when the 
Board remanded the claims to afford the veteran an 
opportunity to personally testify before the Board as he had 
requested.  The veteran testified before the undersigned 
Veterans' Law Judge at a Travel Board hearing in Winston-
Salem, North Carolina on August 25, 2005.

The Board presently reopens the veteran's claims of service 
connection for the disorders at issue, but denies the claims 
on their merits on the fundamental basis that the record 
shows no in-service event, as discussed below.  While the 
Board has considered whether a further remand of this matter 
to the RO would be appropriate, because (1) the veteran has 
been fully advised of sources of evidence which would 
substantiate his claims, and (2) he has reported that he has 
no further evidence to submit and is unaware of any further 
existent and substantiating evidence, for the Board to 
adjudicate the claims at this time cannot prejudice the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993) (Holding that when the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.).    


FINDINGS OF FACT

1.  Since the July 2000 final rating decision denying the 
veteran's claim to reopen his claim for service connection 
for lumbosacral strain and hypertension with history of 
nosebleeds, as well as an original claim for residuals of a 
left leg injury with scar, the additional evidence, not 
previously considered, is neither cumulative nor redundant 
and, when viewed in the context of the entire record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  Lumbosacral strain was not incurred in or aggravated as a 
result of the veteran's military service, nor may it be 
presumed to have been so incurred or aggravated.

3.  Hypertension with a history of nosebleeds was not 
incurred in or aggravated as a result of the veteran's 
military service, nor may it be presumed to have been so 
incurred or aggravated.

4.  The residuals of a left leg injury with scar was not 
incurred in or aggravated as a result of the veteran's 
military service, nor may it be presumed to have been so 
incurred or aggravated.




CONCLUSIONS OF LAW

1.  The July 2000 Rating Decision denying the claim to reopen 
the veteran's claim for service connection for a back injury 
and hypertension with a history of nosebleeds and his 
original claim for service connection for residuals of a left 
leg injury with scar is final.  38 U.S.C.A. §7105 (West 
2002); 38 C.F.R. § 20.302 (a) (2005).

2.  The evidence received subsequent to July 2000 rating 
decision is new and material, and the criteria to reopen a 
claim of entitlement to service connection for lumbosacral 
strain and hypertension with a history of nosebleeds and his 
original claim for service connection for residuals of a left 
leg injury with scar have been met.  38 U.S.C.A. §§ 5108, 
5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. § 3.156, 
3.159 (2005).

3.  The criteria for the establishment of service connection 
for lumbosacral strain are not met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

4.  The criteria for the establishment of service connection 
for hypertension with a history of nosebleeds are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

5.  The criteria for the establishment of service connection 
for residuals of a left leg injury with scar are not met.  
38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim for entitlement to 
service connection for lumbosacral strain, hypertension with 
a history of nosebleeds and residuals of a left leg injury 
with scar.  In a final July 2000 rating decision, the RO 
denied the claims to reopen the veteran's claim for 
entitlement to service connection for the lumbosacral strain 
and hypertension on the basis that there was no new and 
material evidence since the original 1996 rating decision 
denying service connection.  The July 2000 rating decision 
denied the claim for entitlement to service connection for 
residuals of a left leg injury with scar on the basis that 
there was no competent evidence demonstrating the veteran's 
current conditions had their onset during military service or 
within the presumptive period following service.  

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence supports the claims to reopen and the appeal will be 
granted to this extent only.  However, because the 
preponderance of the evidence is against the claims on their 
merits, the appeal as to service connection will be denied. 
 
VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act ("VCAA") and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. §5103A (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2002 and February 2003.  The letters fully provided notice of 
elements (1), (2) and (3).  In addition, by virtue of the 
rating decision on appeal and the May 2004 Statement of the 
Case ("SOC"), the veteran was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  With respect 
to element (4), he was also supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) in the May 2004 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran notice 
of the elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the initial VCAA letter was provided to the 
veteran prior to the RO's initial denial of his claim.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claim.  When 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence is existent and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  With respect to VA's duty to 
assist the veteran, the Board notes that pertinent medical 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, were obtained by 
the RO.  38 U.S.C.A. § 5103A.  In this regard, the Board 
notes that the record contains the pertinent VA and private 
treatment records.

The May 2004 SOC advised him that attempts to obtain his 
complete service medical records had failed.  He was further 
advised, as he had previously been advised in letters from 
the RO 1982 and 1995, that the National Personnel Records 
Center (NPRC) reported his records were presumed to have been  
destroyed in a fire at the Center in 1973.  He was advised of 
alternate forms of evidence that could be provided in this 
letter as well as his ultimate responsibility to provide 
evidence to support his claims.  The veteran has not alleged 
that there are any other obtainable outstanding service 
medical or other medical records with regards to these 
issues.  

However, while the National Personnel Records Center reported 
that the veteran's service medical records are presumed to 
have been destroyed by fire, VA caused a search to be 
undertaken of the Surgeon General's records, to ascertain 
whether the veteran's account of in-service medical care 
could be substantiated through its records.  As will be 
discussed below, the Surgeon General's office found no 
mention of the veteran in the medical records of the military 
units to which he was assigned, notwithstanding the veteran's 
account of having been hospitalized for an extensive period 
of time.  Thus, given this effort, VA's duty to assist the 
veteran in obtaining records in connection with the instant 
appeal has been fulfilled.

As will be discussed below in the discussion of the merits of 
the veteran's claim, there is no competent evidence showing a 
back injury, hypertension or left leg injury during service 
or for more than ten years post-service, nor is there any 
competent evidence that suggests a causal relationship 
between any current back disability, hypertension or left leg 
injury and service, should the veteran's account of in-
service events be presumed credible.  The RO informed the 
veteran in its August 2002 and February 2003 letters and May 
2004 SOC that this evidence was necessary to substantiate his 
claims.  Under these circumstances, there is no duty to 
provide an examination or opinion with regard the claim on 
appeal.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
38 U.S.C.A. § 5103A (d).  See Duenas v. Principi, 18 Vet. 
App. 512, 518 (2004).  

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not identified to VA any further evidence it can 
obtain to support his claim, the Board finds that the record 
is ready for appellate review.


Petition to Reopen Claims of Entitlement to Service 
Connection

The veteran filed a claim to reopen each of the above-
referenced claims to entitlement to service connection in 
July 2002, and this appeal ensues from the RO's June 2003 
rating decision declining to reopen the claims.  As a general 
rule, once a claim has been disallowed, the claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Hickson v. 
West, 12 Vet. App. 247 (1999); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2005); see 
also 66 F.R. 45620 (August 29, 2001).  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.  In this case, new and 
material evidence would be evidence supporting the veteran's 
assertions that he incurred a back injury, left leg injury 
with scar and hypertension in-service.

The law provides that service connection is established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during periods of active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  The evidence 
submitted by the veteran in the attempt to reopen the claims 
for service connection is new in the sense that it was not 
previously of record, and it is material the question of 
whether there is competent medical evidence to provide a 
linkage between the veteran's claimed conditions and the his 
military service.

In his July 2003 Notice of Disagreement ("NOD") the veteran 
claims that the RO failed to consider relevant lay statements 
from family members and a friend describing his physical 
condition before and after his military service.  While two 
notarized statements from service members were both 
previously of record, a letter from the veteran's sister 
which describes weekly letters that the veteran sent home 
while he was in service describing his physical condition was 
first submitted in September 2002 after the rating decision 
on appeal.  A letter from the veteran's wife also submitted 
in September 2002 describes the veteran's continuous back and 
leg pain and blood pressure treatment since his discharge 
from service and was not of record prior to the rating 
decision on appeal.  She also describes letters the veteran 
wrote to her regarding his physical condition in the service.

Upon review of the above submissions, the Board finds that 
the lay statements of the veteran's sister and wife in the 
September 2002 letters provide evidence of the claimed in-
service injuries and the veteran's health during and shortly 
separation from service.  This information is new in that it 
was not previously before the RO in July 2000 and is neither 
cumulative nor redundant of evidence already associated with 
the claims file.

The lay statements discussed above also constitute 
"material" evidence as contemplated under 38 C.F.R. § 
3.156(a).  The newly submitted testimony of the veteran's 
daughter and wife recounts their lay observations as to the 
veteran's health during and following service.  Their lay 
testimony is plainly competent within the meaning of law, as 
their accounts report the events the veteran is reported to 
have related during service; i.e., the veteran's account, as 
opposed to medical causation.  38 C.F.R. § 3.159; see Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

As such, it bears directly and substantially upon the 
specific matter under consideration, i.e., whether the 
veteran incurred his conditions and injury in-service and 
continuity of symptomatology.  Presumed credible for the 
limited purpose of ascertaining whether new and material 
evidence has been presented, these accounts are of such 
significance that they must be considered in order to fairly 
decide the merits of the claim.  Justus, supra.

Having satisfied both elements under 38 C.F.R. § 3.156(a), 
the veteran's claims of entitlement to service connection for 
back injury, hypertension and left leg injury are reopened 
and to this extent the appeal is allowed.


Merits of the Claims

Having presumed credible the newly submitted and material 
evidence does not end the Board's inquiry.  The presumption 
of credibility does not attach upon consideration of the 
merits of the claim.  Justus, supra.,  cf. Chipego v. Brown, 
4 Vet. App. 102, 104-105 (1993).  The Board is then required 
to assess the credibility, and therefore the probative value 
of proffered evidence of record in its whole. Owens v. Brown, 
7 Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims on their 
merits and the appeal will be denied.  Although the veteran 
asserts that he sustained a back injury and leg injury in 
service, and that he was treated for these disorders, 
available evidence does not support the veteran's account of 
the claimed back and leg injury and is not competent to show 
that current hypertension is related to service.  

As noted, the veteran's service medical records are presumed 
to have been destroyed in a fire at the NPRC in 1973.  Under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO, as 
discussed above, tried numerous times to either locate or 
recreate the veteran's service records, but was unsuccessful.  
Nevertheless, because most of his medical and personnel 
records remain absent from the file, the Board's analysis has 
been undertaken with the heightened obligation set forth in 
Cuevas and O'Hare in mind.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  To establish service connection, 
there must be: (1) A medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an 
inservice injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Although there is competent medical evidence of record 
showing a current diagnosis for each of the veteran's claims, 
to be service connected for these disabilities there must be 
a nexus between his military service from 1954 to October 
1958 and the diagnosed conditions.  A claimant diagnosed with 
a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999).  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in- service injury or continuous symptomatology, 
the claimant cannot succeed on the merits of the claim.  
Voerth, 13 Vet. App. at 120.  

As addressed below, the dispositive issue concerns whether 
the veteran's currently diagnosed lumbosacral strain, 
hypertension with history of nose bleeds and residuals of a 
left leg injury with scar were first manifested in service 
and/or alternatively related to event(s) in service.  The 
Board concludes that they were not. 

There is no competent evidence of an in-service injury or 
event which may be linked to any current diagnoses.  The 
veteran claims he hurt his back and left leg in May 1956 when 
he fell off of a truck while moving supplies while stationed 
at Loring AFB, Maine.  He asserts that he was hospitalized 
and placed "in traction" for approximately two weeks, 
however, the Surgeon General's reports for the periods of the 
veteran's assignments to the various units show no mention of 
so grievous an injury.  The reports have been checked and 
rechecked on several occasions, including October 1982 and 
January 1998.  

To the extent that they suggest the occurrence of an in-
service event, lay statements from two individuals state only 
that the veteran was hospitalized in September 1957; they do 
not indicate why he was hospitalized.  The record also 
contains a November 1995 NPRC report that reflected a search 
of the veteran's squadron records and hospital records for 
evidence that would substantiate the veteran's claims during 
the time periods he provided.  No evidence was found.  
Furthermore, the veteran testified in November 2001 before a 
hearing officer at the RO that he is not in possession of any 
correspondence or medical records from the relevant time 
period, 1954-1958, that would corroborate his claims.  In a 
July 2002 statement, the veteran conceded that he did not 
receive a separation physical examination.

The first post-service record of a back complaint is a 1969 
report (i.e., dated approximately 10 years after service) 
indicating pain after the veteran moved furniture.  The 
earliest evidence of post-service treatment for hypertension 
is in 1977, nearly twenty years after service.  Even assuming 
the veteran experienced the in-service injury and 
hypertension as he claims, there is no evidence of continuity 
of symptomatology since service so as to warrant further 
inquiry.  The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Although in his testimony before the RO in November 2001, the 
veteran stated that he had received medical treatment 
beginning in 1961 at the Fayetteville, North Carolina, when 
the RO requested and received the VAMC records in March 2002, 
treatment was only shown for the veteran's claimed conditions 
beginning in the early 1970s, over ten years after separation 
from service.  The veteran did not provide or identify any 
other evidence which could be obtained to show medical 
treatment immediately following separation of service until 
the Fayetteville VAMC records from the early 1970s.

Although the veteran has submitted statements from his wife 
and friend describing symptoms since his separation from 
service, these statements are not considered competent 
medical evidence to support a claim for service connection.  
By "competent medical evidence" is meant, in part, that 
which is provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  38 C.F.R. § 3.159(a) (2005).  A 
layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.  

For the same reason, testimony given by the veteran at two 
hearings on appeal, in November 2001 before a hearing officer 
and before the undersigned in August 2005 is not competent 
medical evidence.  While he testified to the effect that he 
believes that there is a relationship between service and his 
claimed back condition, left leg injury, and hypertension 
with a history of nosebleeds, it is noted that as a layperson 
he is not competent to give an opinion that requires medical 
knowledge, such as an opinion regarding a medical diagnosis 
or the explanation of the etiology of a medical disorder.  

In conclusion, the evidence fails to demonstrate lumbosacral 
strain, hypertension with a history of nosebleeds and 
residuals of a left leg injury with scar are related to the 
veteran's active service.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been submitted, the 
veteran's claim to entitlement to service connection for a 
back condition is reopened.

New and material evidence having been submitted, the 
veteran's claim to entitlement to service connection for 
residuals of a left leg injury with scar is reopened.

New and material evidence having been submitted, the 
veteran's claim to entitlement to service connection for 
hypertension with a history of nosebleeds is reopened.

Entitlement to service connection for lumbosacral strain is 
denied.

Entitlement to service connection for hypertension with a 
history of nosebleeds is denied.

Entitlement to service connection for a left leg injury with 
scar is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


